UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1301



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


PALMETTO MANUFACTURING COMPANY,

                                             Defendant - Appellee.



                             No. 04-1302



CURLEE SHERMAN,

                                            Plaintiff - Appellant,

          versus


PALMETTO MANUFACTURING COMPANY,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Orangeburg.     Margaret B. Seymour, District
Judge. (CA-03-4139-3; CA-03-4140-5)


Submitted:   June 10, 2004                 Decided:   June 24, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Curlee Sherman seeks to appeal the district court’s

orders dismissing his employment discrimination complaints.              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Sherman that failure to file

timely objections to the recommendation in each case could waive

appellate   review   of   a   district    court   order   based   upon   the

recommendations. Despite this warning, Sherman failed to object to

the magistrate judge’s recommendations.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        Sherman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeals.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED


                                  - 3 -